DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is a non-final office action in response to Application Number 17/578,948 filed on 19 January 2022. A preliminary amendment was filed on 24 March 2022 in which claims 1-19 were canceled and claims 20-35 were added. Another preliminary amendment was filed on 11 April 2022 in which claims 20 and 28 were amended and no additional claims were canceled or added. The claims 20-35 are pending in this application.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 20-21, 25-26, 28-29, and 33-34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 of U.S. Patent No. 11,240,298 in view of claims 1-3 of U.S. Patent No. 11,223,677. Although the claims at issue are not identical, they are not patentably distinct from each other because they describe similar subject matter as illustrated in the comparison tables below. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of both US 11240298 and US 11223677 since they are both in the same patent family.

Instant Application:
17/578,948
Parent Patent:
U.S. 11,240,298
Parallel Patent:
 U.S. 11,223,677
20. A method (Claim 28: A system) for synchronizing offline data in a computing system, comprising:
receiving, at a server associated with a storage service, a request from an application to create a synchronization group associated with a plurality of member electronic devices,

receiving, at the server, one or more objects stored by the storage service that are to be shared by the plurality of member electronic devices,





receiving, at the server, an indication that a first member electronic device modified a first object of the one or more objects while the first member electronic device was operating offline, and


synchronizing, by the server, one or more storage devices on one or more other member electronic devices of the synchronization group 




such that the first object in the one or more storage devices is updated to include a modification to the first object made by the first member electronic device.


Claim 28 describes a system for performing the method of claim 20. It would have been obvious to change the statutory class.
1. A method of creating a sync group, the method comprising: 

receiving, by a storage service associated with a first electronic device, a request from an application to create a sync group, wherein the first electronic device is offline; 
…

receiving an indication of one or more objects stored in the storage service that are to be shared, identifying one or more user members of the sync group with whom to share the one or more objects, each user member associated with one or more member electronic devices, …; 










synchronizing access to the objects among the offline first electronic device and the one or more member electronic devices associated with the one or more user members such that the objects are accessible via each of the member electronic devices …; 
1. A method, comprising: 



sending while offline, by a first computing device, a request to a plurality of computing devices to join a synchronization group…; 















operating while offline, by the first computing device, an application; 
modifying, by the first computing device while operating the application offline, at least one data item stored locally in a storage on the first computing device; …

 synchronizing, by the first computing device upon detecting the network connection, the storage on the first computing device with one or more storages on one or more other computing devices of the synchronization group, wherein the synchronization includes providing the at least one modified data item to the one or more storages on the one or more other computing devices; and receiving, by the first computing device from a second computing device of the synchronization group, information on differences between the data items stored in the storage of the first computing device and data items stored in a storage of the second computing device.
21, 29. The method of claim 20 (the system of claim 28), wherein the first member electronic device maintains a local log that records modifications to the first object while operating offline.


2. The method of claim 1, further comprising: sending, by the first computing device to the second computing device of the synchronization group, a current state of data items stored in the storage of the first computing device; modifying, by the first computing device based on the received information, the storage of the first computing device.
3. The method of claim 2, wherein the current state of data items sent by the first computing device includes information on modifications made by the first computing device of the synchronization group while operating offline.

25, 33. The method of claim 20 (the system of claim 28), wherein the synchronization group comprises metadata defining permissions associated with the plurality of member electronic devices.

1. A method of creating a sync group….identifying one or more user members of the sync group with whom to share the one or more objects, each user member associated with one or more member electronic devices, and assigning one or more permissions of a set of possible permissions to the one or more member electronic devices associated with the user members that are identified, the set of possible permissions including read access, write access, and administrative access; …

26, 34. The method of claim 25 (the system of claim 33), wherein the permissions define membership to the synchronization group based on a particular application.

1. A method of creating a sync group, the method comprising: receiving, by a storage service associated with a first electronic device, a request from an application to create a sync group, …
in response to verifying that the application has read access to the storage service …identifying one or more user members of the sync group … and assigning one or more permissions of a set of possible permissions to the one or more member electronic devices …
i.e. “permissions define membership in the sync group” and since the request to form the sync group originates from an application, “membership in the sync group is based on a particular application”



Claims 22-24, 27, 30-32, and 35 are rejected on the ground of nonstatutory double patenting as being unpatentable over US 11240298 and US 11223677 according to the double patenting rejection of claims 20-21 above, and further in view of Laron (U.S. Patent Publication 2013/0173530). Although the claims at issue are not identical, they are not patentably distinct from each other because they describe similar subject matter as illustrated in the comparison tables below. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of US 11240298, US 11223677, and Laron to further describe how to track modifications to content. Including Laron’s teachings would enable users to interact with previous revisions of a file (see Laron 0122) and also reduce storage space (see Laron 0195).





Instant Application: 17/578,948
Laron (U.S. 2013/0173530)
22, 30. The method of claim 21 (the system of claim 29), wherein the local log associates a unique generation number with a modification of a given data object.

Laron disclosed a revision engine tracks and records file modification events in a revision history log (see Laron 0166), including updating the revision history log according to the revisions on the local node (see Laron 0169).  Each revision entry is associated with a unique identifier (see Laron 0134), e.g. including hash codes (see Laron 0135), i.e. “wherein the local log associates a unique generation number with a modification of a given data object”.  
23, 31. The method of claim 22 (the system of claim 30), wherein the indication received at the server includes the unique generation number.

Laron disclosed each revision entry is associated with a unique identifier (see Laron 0134), e.g. including hash codes (see Laron 0135), updating the revision history log according to the revisions on the local node (see 0169), and synchronizing the revision history logs from multiple nodes (see Laron 0224), i.e. server receives the unique generation number.
24, 32. The method of claim 20 (the system of claim 28), wherein the indication received at the server includes a unique generation number retrieved from a local storage on the first member electronic device.

Laron disclosed each revision entry is associated with a unique identifier (see Laron 0134), e.g. including hash codes (see Laron 0135), updating the revision history log according to the revisions on the local node (see 0169), and synchronizing the revision history logs from multiple nodes (see Laron 0224), i.e. server receives the unique generation number retrieved from local storage on the first member electronic device.
27, 35. The method of claim 26 (the system of claim 34), wherein the particular application is one of an online gaming application, a document sharing application or a photo editing application. 

Laron disclosed a P2P file sharing environment (see Laron 0169), i.e. wherein the particular application is a document sharing application.





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 20-21, 25-29, and 33-35 are rejected under 35 U.S.C. 103 as being unpatentable over D’Ambrosio (U.S. Patent Publication 2014/0030980) in view of Strong et al. (U.S. Patent 7,885,925).

Regarding claim 20, D’Ambrosio disclosed a method for synchronizing offline data in a computing system, comprising:
receiving, at a server associated with a storage service (see 0062: shared content can be stored locally or via cloud storage site | 0018: local and server options for sharing content), a request from an application (see 0016: sharing user content app) to create a synchronization group associated with a plurality of member electronic devices (see 0016: establishing groups of users for sharing content | 0042: sending request to server for creating a sharing group among multiple users and mobile devices),
receiving, at the server, one or more objects stored by the storage service that are to be shared by the plurality of member electronic devices (see Fig. 4 #424, 0042: the user of mobile device A may send group sharing data to the system server which, in turn, may communicate the group sharing data or user content to the group members | Fig. 4 #440, 0045: in response to the user of mobile device A altering the group sharing data or user content, the altered group sharing data may be communicated to the system server. In response to the system server receiving the altered group sharing data or user content, the system server may communicate the altered group sharing data to the other members of the group),
receiving, at the server, an indication that a first member electronic device modified a first object of the one or more objects (see 0045: server receives communication that the user has altered the group content) while the first member electronic device was operating offline (see Strong combination below), and
synchronizing, by the server, one or more storage devices on one or more other member electronic devices of the synchronization group such that the first object in the one or more storage devices is updated to include a modification to the first object made by the first member electronic device (see 0045: server sends the content alterations to the other group member devices).


D’Ambrosio did not explicitly disclose that the first device’s content modifications were made “while the first member electronic device was operating offline”, however in a related art of sync groups (see Strong Fig. 4), Strong disclosed detecting changes to both the local and server files (see Strong 6:50-53), the server receiving the state of and changes to locally stored objects (see Strong 6:34-52), and synchronizing changed files among sync group members and sending changes so local storage at clients is synchronized (see Strong 4:60-5:2). The client performs local operations while offline (see Strong 6:26-27) such that offline changes are to be synchronized once connected to the network (see Strong 6:15-27), i.e. “while the first member electronic device was operating offline”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of D’Ambrosio and Strong to further describe how to synchronize content among multiple devices. Including Strong’s teachings would ensure that users are able to continue to have access to content while offline, thereby increasing the ease and flexibility with which users are able to access content (see Strong 2:3-14).

Regarding claim 28, D’Ambrosio-Strong disclosed a system for synchronizing offline data in a computing system, comprising: 
a memory storing instructions (see D’Ambrosio Fig. 2A #208, 0015: memory storing software to be executed by processing unit); 
one or more computing devices coupled to the memory, the instructions causing the one or computing devices to operate as a server that provides a storage service (see D’Ambrosio Fig. 2A #202 server, #204 processing unit, 0015: server manages file sharing among users according to the software stored on memory 208 and executed by processing unit), the server when operated using the instructions function to perform the method of claim 20 above.

Regarding claim 21, D’Ambrosio-Strong disclosed the method of claim 20, wherein the first member electronic device maintains a local log that records modifications to the first object while operating offline (see Strong 6:38-49: local database logs modifications to content and is shared with the server when communication with the server is established | Strong 6:15-27: The client performs local operations while offline such that offline changes are to be synchronized once connected to the network). The motivation to combine D’Ambrosio and Strong is the same as that presented in claim 20 above.

Regarding claim 29, the claim contains the limitations, substantially as claimed, as described in claim 21 above and is rejected under D’Ambrosio-Strong according to the rationale provided above. The motivation to combine D’Ambrosio and Strong is the same as that presented in claim 20 above.




Regarding claim 25, D’Ambrosio-Strong disclosed the method of claim 20, wherein the synchronization group comprises metadata defining permissions associated with the plurality of member electronic devices (see D’Ambrosio 0053: defining permissions associated with group members | D’Ambrosio 0023: request to establish sync group includes a variety of types of permission parameters).

Regarding claim 33, the claim contains the limitations, substantially as claimed, as described in claim 25 above and is rejected under D’Ambrosio-Strong according to the rationale provided above. The motivation to combine D’Ambrosio and Strong is the same as that presented in claim 20 above.

Regarding claim 26, D’Ambrosio-Strong disclosed the method of claim 25, wherein the permissions define membership to the synchronization group based on a particular application (see D’Ambrosio 0053: defining permissions associated with group members | D’Ambrosio 0023: request to establish sync group includes a variety of types of permission parameters, e.g. permitting Picasa application integration (D’Ambrosio 0030)).

Regarding claim 34, the claim contains the limitations, substantially as claimed, as described in claim 26 above and is rejected under D’Ambrosio-Strong according to the rationale provided above.

Regarding claim 27, D’Ambrosio-Strong disclosed the method of claim 26, wherein the particular application is one of an online gaming application, a document sharing application or a photo editing application (see D’Ambrosio abstract: sharing picture files among multiple clients | D’Ambrosio 7:27-39: releasing document draft changes to a subset of users sharing the document | D’Ambrosio 8:4-14: editing shared photos). 

Regarding claim 35, the claim contains the limitations, substantially as claimed, as described in claim 27 above and is rejected under D’Ambrosio-Strong according to the rationale provided above.

Claims 22-24 and 30-32 are rejected under 35 U.S.C. 103 as being unpatentable over D’Ambrosio-Strong as applied to claims 20-21 and 28-29 above, and further in view of Laron (U.S. Patent Publication 2013/0173530).

Regarding claim 22, D’Ambrosio-Strong disclosed the invention, substantially as claimed, as described in claim 21 above, but did not explicitly disclose wherein the local log associates a unique generation number with a modification of a given data object. 
However in a related art, Laron disclosed sharing files and performing edits while offline (see Laron 0189). A revision engine tracks and records file modification events in a revision history log (see Laron 0166), including updating the revision history log according to the revisions on the local node (see Laron 0169).  Each revision entry is associated with a unique identifier (see Laron 0134), e.g. including hash codes (see Laron 0135), i.e. “wherein the local log associates a unique generation number with a modification of a given data object”.  The revision history logs from multiple nodes are synchronized (see Laron 0224).
The motivation to combine D’Ambrosio and Strong is the same as that presented in claim 20 above.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of D’Ambrosio-Strong and Laron to further describe how to track modifications. Including Laron’s teachings would enable users to interact with previous revisions of a file (see Laron 0122) and also reduce storage space (see Laron 0195).

Regarding claim 30, the claim contains the limitations, substantially as claimed, as described in claim 22 above and is rejected under D’Ambrosio-Strong-Laron according to the rationale provided above. The motivations to combine D’Ambrosio, Strong, and Laron are the same as those presented in claims 20 and 22 above.

Regarding claim 23, D’Ambrosio-Strong-Laron disclosed the method of claim 22, wherein the indication received at the server includes the unique generation number (see Laron 0169: updating the revision history log according to the revisions on the local node | Laron 0134: each revision entry is associated with a unique identifier, e.g. including hash codes (see Laron 0135) | Laron 0224: synchronizing the revision history logs from multiple nodes, i.e. server receives the unique generation number).  The motivations to combine D’Ambrosio, Strong, and Laron are the same as those presented in claims 20 and 22 above.

Regarding claim 31, the claim contains the limitations, substantially as claimed, as described in claim 23 above and is rejected under D’Ambrosio-Strong-Laron according to the rationale provided above. The motivations to combine D’Ambrosio, Strong, and Laron are the same as those presented in claims 20 and 22 above.

Regarding claim 24, D’Ambrosio-Strong disclosed the invention, substantially as claimed, as described in claim 20 above, but did not explicitly disclose wherein the indication received at the server includes a unique generation number retrieved from a local storage on the first member electronic device.
However in a related art, Laron disclosed sharing files and performing edits while offline (see Laron 0189). A revision engine tracks and records file modification events in a revision history log (see Laron 0166), including updating the revision history log according to the revisions on the local node (see Laron 0169).  Each revision entry is associated with a unique identifier (see Laron 0134), e.g. including hash codes (see Laron 0135), and the revision history logs from multiple nodes are synchronized (see Laron 0224), i.e. “wherein the indication received at the server includes a unique generation number retrieved from a local storage on the first member electronic device”.
The motivations to combine D’Ambrosio, Strong, and Laron are the same as those presented in claims 20 and 22 above.

Regarding claim 32, the claim contains the limitations, substantially as claimed, as described in claim 24 above and is rejected under D’Ambrosio-Strong-Laron according to the rationale provided above. The motivations to combine D’Ambrosio, Strong, and Laron are the same as those presented in claims 20 and 22 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angela Widhalm de Rodriguez whose telephone number is (571)272-1035. The examiner can normally be reached M-F: 6am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on (571) 272-6967. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.W.R./Examiner, Art Unit 2452                                                                                                                                                                                                        Angela.Widhalm@uspto.gov
9 September 2022


/Patrice L Winder/Primary Examiner, Art Unit 2452